Citation Nr: 1132259	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral hearing loss was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

By letter dated September 2009, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, the report of a VA examination, and statements submitted on the Veteran's behalf.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reflects the Veteran had fire-related service.  In November 2009, the National Personnel Records Center noted this and stated the original service treatment records are moldy or brittle and cannot be mailed.  It was furnishing copies of the service treatment records.  It appears the service treatment records are complete.  The service treatment records contain two audiometric reports and the separation examination.  In addition, the Board notes that by letter dated September 2009, the VA advised the Veteran his service treatment records might have been destroyed in a fire at the record center.  He was requested to complete a form so a search of his military medical records could be undertaken.  No response was received from the Veteran.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's discharge certificate reveals he was a fire control systems mechanic.

The evidence supporting the Veteran's claim includes private medical records and statements submitted by and on his behalf.  When seen by a private audiologist in May 1989, the Veteran reported he had occasional noise exposure in service.  Following audiological testing, the assessment was the findings were consistent with a combination of presbycusis and noise exposure over time.  The Veteran was seen in August 2008, and it was noted audiometric tests revealed a sensorineural hearing loss in the right ear and a pure tone loss in the left ear.  The following month, it was concluded he had primarily a cochlear hearing loss in the right ear and a mixed cochlear eighth nerve hearing loss in the left ear.  

VA outpatient treatment records disclose the Veteran reported in August 2009 that he had worked on the flight line in service and was exposed to the noise from jet engines.  In October 2009, he stated he was also exposed to weapons fire during basic training.

In a statement dated September 2009, the Veteran's sister-in-law asserted the Veteran needed a hearing aid.  His spouse wrote the next month that she had to speak very loud in order for the Veteran to hear her.  She claimed his hearing had become progressively worse over the years.  She also opined that the hearing loss seemed to have originated from being exposed to loud noise in the Air Force.

On VA audiometric examination in November 2009, the Veteran reported a history of military noise exposure.  He stated he was on the flight line around jet engines for 46 months.  He denied post-service noise exposure.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  When seen in May 1958, the Veteran reported noise exposure for the past three to five months.  An audiogram revealed the hearing threshold levels in decibels in the right ear were 0 (15), -5 (5), -5 (5), -5 (5), and 5 (10) at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0 (15), 0 (10), 0 (10), 5 (15) and 5 (10).  The Veteran was again afforded an audiogram in September 1958.  This test showed the hearing threshold levels in decibels in the right ear were -10 (5), -10 (0), -5 (5), 5 (15), and 5 (10), at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were -5 (10), -5 (5), -10 (0), 0 (10), and 0 (5).  

On a report of medical history in October 1958, the Veteran reported ear and nose trouble.  It was indicated he had a deviated septum, and there was no reference to any ear or hearing problem.  The ears were evaluated as normal on the separation examination in October 1958.  Both whispered voice and spoken voice hearing tests were 15/15 in each ear.  An audiogram revealed the hearing threshold levels in decibels in each ear were -5 (10), 0 (10), 0 (10), and 10 (15), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  

Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

As noted above, the Veteran was seen by a private audiologist in September 2008.  At that time, he complained of a feeling of blockage in his left ear.  He indicated his symptoms began about six to seven months earlier, and that his hearing was getting worse.  He added he felt he started to have some hearing loss in both ears about six to eight years earlier.  

The Veteran was afforded a VA audiometric examination in November 2009.  He maintained he noticed a decrease in his hearing about 15 years earlier.  The examiner stated she reviewed the claims folder.  It was concluded the Veteran had a sensorineural hearing loss in each ear.  The examiner conceded the Veteran was exposed to noise in service, but observed the separation examination showed normal hearing.  She pointed out he had an asymmetrical hearing loss which was not typical of noise exposure.  Thus, she opined it was less likely than not that the Veteran's asymmetrical hearing loss was the result of his military noise exposure based on the configuration of the hearing loss, normal thresholds at all frequencies at separation and clinical experience.  

The Board acknowledges a sensorineural hearing loss in each ear was documented on the November 2009 VA audiometric examination, and has been demonstrated on private audiometric evaluations.  It is significant to note, however, that the VA examiner, who reviewed the claims folder, concluded that the hearing loss was not related to service.  She observed that the Veteran's hearing was normal at separation, and that the asymmetrical nature of his hearing loss also weighed against a finding it was related to noise exposure.  

It is also significant to point out that the initial indication following service of any hearing loss was in 1989, approximately 30 years following the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Board acknowledges the Veteran's assertions that his hearing loss is the result of his military service.  However, as a lay person, he is not competent to diagnose hearing loss or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his bilateral hearing loss is related to service, to include noise exposure therein.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


